Citation Nr: 1734853	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-44 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral carpal tunnel syndrome disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 through May 1982. 

The Veteran was also enlisted in the Missouri National Guard from 1983 through 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2016, the Board remanded the appeal for further development, including obtaining copies of the Veteran's service records from his National Guard service and an additional VA opinion regarding the etiology of his claimed disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that an additional remand is warranted in order to fulfill the duty to assist; VA did not substantially comply with the March 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The Board notes the Veteran submitted a January 2008 statement claiming neuropathy and essential tremors, with bilateral numbness of the arms.  In support of his claim for benefits, private medical records from Dr. M.J. dated October 2008 show the Veteran reported an onset of carpal tunnel syndrome in approximately 1988.  The Veteran also submitted evidence regarding contaminants of a training facility that attended during active duty for training at Camp Crowder.

Following the March 2016 remand, VA obtained an additional opinion in May 2016.  The examiner noted that the Veteran does not manifest neuropathy of the upper extremities, but manifests bilateral carpal tunnel syndrome and familial tremors.  The examiner noted clinical evidence in support of her opinion regarding the presence of neuropathy.

The VA examiner opined that the Veteran's bilateral carpal tunnel syndrome was not incurred in service or caused by in-service illness, event, or injury.  However, the examiner did not provide rationale for her opinion regarding in-service incurrence of injury, other than to state that carpal tunnel syndrome has not been linked to environmental contaminants.  The Board finds this opinion inadequate for adjudication purposes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  

The Board also notes that the Veteran receives treatment for carpal tunnel syndrome from VA, and his VA treatment records are not associated with the claims file.  These records may be relevant to the appeal and should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain ALL outstanding records pertinent to the Veteran's claims, specifically VA treatment records that have not been associated with the claims file.  

2.  Obtain a VA examination and opinion from a different examiner.  The examiner is directed to review the service treatment records, VA, and private medical treatment records, and the Veteran's statements.  The examiner must address the following:

a)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a carpal tunnel syndrome disability was incurred as a result of disease or injury during active service (December 1971 through May 1982)?

b)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a carpal tunnel syndrome disability was incurred as a result of injury during INACDUTRA?

c)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a carpal tunnel syndrome disability is related to exposure to contaminants during service at Camp Crowder?

A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered. 

If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why the opinion sought cannot be given.

3.  After the above development is completed, adjudicate the claim remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


